DETAILED ACTION

1.	Claims 1-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
3.	Applicant's arguments filed 09/06/2022 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues the claims are directed to statutory subject matter under 35 U.S.C. 101. Examiner respectfully disagrees. As analyzed in the rejection, under the current 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are not directed to statutory subject matter. For example, claim 16 is further analyzed. Claim 16 is indeed directed to a proper statutory class as in a method. Next under step 2A prong 1, the claim is directed to abstract ideas. These specific limitations are calculating an initial scale factor of an input and parameters; applying the initial scale factor to the input and parameters to obtain a plurality of scaled values, and to round the plurality of scaled values to integer form; deriving a scale factor for each arc of a graph; updating the scaling factors…, re-quantizing…and stopping the traversal of a current arc…See further figures 2 and figure 3 of the instant application describing the scaling and quantization.
With respect to these claimed limitations and the specification, these can be interpreted as mere calculations, whether mathematical processing or even mentally done or by pen and paper. The next step 2A prong 2, is to see if there are additional elements or combination of elements that apply or integrate the judicial exception into a practical application. This is not the case, as the additional limitations of “processor circuitry” “floating-point neural network” and “integer neural network” are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exception using generic computer components. Applicant argues that the method provides a practical solution to the problem of inaccuracies of outputs. However, improvements to an abstract idea are still abstract ideas. Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, there are no additional limitations that include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes or being done with paper and pencil. They are highlighted below (underlined, italicized):

16. A method, comprising: 
calculating an initial scale factor of an input and parameters of a floating point neural network;  31P117864 
applying the initial scale factor to the input and parameters to obtain a plurality of scaled values, and to round the plurality of scaled values to integer form to quantize the floating point neural network to an integer neural network; 
deriving a second scale factor for each arc of a graph of the integer neural network by traversing the graph, and:
updating a third scale factor of a first outgoing arc of a summation node to be an input scale factor of an incoming arc of a plurality of incoming arcs of the summation node; 
updating a fourth scale factor of a second outgoing arc of a multiplication node that is a product of all input scale factors along an incoming arc of the multiplication node; 
updating a fifth scale factor of a third outgoing arc of a convolution node that is a product of all input scale factors along an incoming arc of the convolution node; 
re-quantizing a terminal data node along the plurality of incoming arcs of the summation node to match an upstream scale factor; and
 stopping a traversal of a current arc after detection of a mapping node along the plurality of incoming arcs of the summation node.

6.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can all be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? There are no recited additional limitations that integrate the abstract idea into a practical application. The additional limitations of “processor circuitry,” “floating-point neural network” and “integer neural network” are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

7.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, there are no additional limitations that include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 

8.	Claims 1 and 11 are rejected for similar reasons as presented above with reference to claim 16 as the recite the similar abstract ideas found in claim 1 above. Claims 1 and 11 only recite additional scaling circuitry, rounding circuitry and graph traverser circuitry. However, they are recited at a high-level of generality (i.e., generic machine) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Claim 30 is the method of claim 1. Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 

9.	Dependent claims 2-10,12-15, and 17-25 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 11, and 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that are abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.  

Allowable Subject Matter
10.	Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182